Title: John Adams to Thomas Boylston Adams, 19 October 1799
From: Adams, John
To: Adams, Thomas Boylston


				
					My dear Son
					Trenton October 19. 1799
				
				Since you are desirous of a Confidence, in the Breast of your Father, and he is not less anxious to possess one in yours, I will open myself to you as soon as time will permit, upon Several Subjects and without assuming to dictate or controul will give you my candid and frank Advice.
				Although you have had a regular Education in the Theory and

Practice of the Law, under a Master as eminent as Mr Ingersol, and on a Theatre as conspicuous as Pennsylvania and the City of Phyladelphia; yet, I have many reasons to doubt whether you have ever attended particularly to the manner in which young Gentlemen rise in all Countries to fame and importance at the Bar. This is a Subject which it is of great importance you Should understand and feel, at your first setting out and of which you should never loose Sight.
				At every Bar, in which I have ever practised, or had any Knowledge, and indeed at every one I have ever heard or read of, there are commonly four Lawyer of Eminence above the rest, who are generally engaged in all Causes of Consequence; who take the lead, who give the Tone, and who in some measure have the Command and control of the whole Business. There are commonly three or four others of a second order, who come in for some share of Influence and Some proportion Business at particular times and on Special occassions. These form a natural and never failing combination, which excludes young Gentlemen for a long time from all participation in the Employments and Profits and honors of Practice. It is only by engaging the Confidence and Esteem & affection of these or some of them or at least of some one of them in a high degree, that I ever knew any young Man make his way and rise. For to force his Way against these is almost impossible, at least without a Genius, Talents, Steady Labour, and resolution so decidedly Superiour as to Strike all the World and carry all before them. I have known it attempted, but it allways failed, and the mortified Youth found like Phaeton “Non est mortale quod Optas.
				The four first Lawyers, too in a free Country are generally Supported by different political Parties, who are always ready to support them and assist them in depressing all aspiring and disrespectful Rivals.
				I am told that in Phyladelphia this Combination is the worst and most untractable in the World, four or five Gentlemen have the entire Monopoly of Practice and that it is even necessary to draw the sword or at least bring its point into Serious View sometimes to obtain even a decent treatment. I have been told that Mr Ingersol himself has been obliged to appeal to his Brethren at the Bar and declare that he would call to the field of honor, the Man who should treat him ill. & Mr Ingersol is a cool, modest decent as well as virtuous honourable learned and ingenious Man.
				Mr Ingersol, Mr Lewis, Mr Dallas, and Mr Tilghman are I believe

the four Gentlemen, who command at least the principal share of Practice. You know the political Parties that support three of these Gentlemen. The new Governor perhaps you cannot rely upon as your friend without flatteries and complyances which you ought not and cannot Submit to. Mr Ingersol and Mr Lewis & perhaps Mr Tilghman will not be your Ennemies. My Advice to you is to be civil and Sociable and obliging to them all. But you must have the heart, the Confidence and real friendship of one of them or you will not Succeed. These Gentlemen are all of an Age that it may be expected they will be promoted to public offices, or be fatigued with Labours and Satisfied with Profits before long. With a total Sacrifice of Pleasures and Amusements with an assiduous Attendance at your Office and in Court, with an ardent devotion to study and indefatigable devotion to labour you may hope to take the place of one of them. I pray you to give me your thoughts freely upon this subject.
				with great Affection
				
					John Adams
				
			